Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Ritchey on August 26, 2022.
The application has been amended as follows: 
In claim 19, the phrase “a 8-” has been replaced with “an 8-” on page 2, line 5.
In claim 19, the phrase “(CH2)mC(=NOZ4)NZ1Z2, (CH2)p”(5 to 6-membered heteroaryl” has been replaced with “(CH2)mC(=NOZ4)NZ1Z2 and (CH2)p”(5 to 6-membered heteroaryl” on page 2, lines 10-11.
 In claims 19 and 27, the term “comprising” has been replaced with “having” the last line on page 2; and claim 27, page 12, line 9.
In claims 19, 26 and 27, the phrase “H, linear” has been replaced with “H and linear” on page 3, line 7; claim 26, page 11, line 5 and claim 27, page 12, line 2.
In claims 19, 26 and 27, the term “the” has been removed after the term “wherein” on page 3, line 7; claim 26, page 11, lines 5 and 13; claim 27, page 12, lines 2 and 10.
In claim 19, the phrase “(linear or branched C1-C6)alkyl, C(=ON[linear or branched” has been replaced with “(linear or branched C1-C6)alkyl and C(=ON[linear or branched” on page 3, lines 11-12.
In claim 19, the term “Halogen” has been replaced with “halogen” on page 5, line 7.
In claim 19, the term “a geometric isomer,” has been removed from page 6, line 1.
In claims 21-23, the phrase “N(T2), S” has been replaced with “N(T2) and S” on page 6, claim 21, lines 8 and 11; page 7, claim 22, lines 6, 10, 13, 19 and 25; and page 9, line 8; page 9. 
In claim 23, the phrase “W2a. W2b, W2c” has been replaced with “W2a, W2b and W2c” on page 9, line 5.
In claim 25, the phrase “claim 19” has been replaced with “claim 23” in line 1.
In claim 25, the formulas “
    PNG
    media_image1.png
    207
    441
    media_image1.png
    Greyscale
” have been removed from said claim.
In claims 26 and 27, the phrase “10- membered)” has been replaced with “6- membered” on page 11, line 12; claim 27, page 12, line 9.
In claim 36, the phrase “an effective amount” has been inserted between the terms “thereof” and “of” on page 13, line 3.
In claim 37, the term “by” has been removed from the second line. 
The first claim 39 has been changed to “Claim 38.”
In claim 39, the phrase “an effective amount of the first and second pharmaceutically acceptable active compounds” has been inserted between the terms “thereof” and “of” in the last line of the claim.
The following claim has been added to the claims:
40.       (new)  The compound according to claim 19, chosen among the following:

    PNG
    media_image2.png
    145
    159
    media_image2.png
    Greyscale
(I*) and 
    PNG
    media_image3.png
    185
    159
    media_image3.png
    Greyscale
 (IA*),
wherein: 
            W1 is a 5- to 6-membered ring, aromatic or partially unsaturated, optionally substituted by one or more T1 and having optionally one or more heteroatoms independently selected from the group consisting of O, N, N(T2), and S; and 
            W2 is a 5- to 6-membered ring, aromatic or partially unsaturated, optionally substituted by one or more T1 and having optionally one or more heteroatoms independently selected from the group consisting of O, N, N(T2), and S.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 19-40 are allowed. The compounds of formula (I) are novel because an STN chemical structure and classification search of the prior art did not reveal any applicable references.  
The closest prior art is found in WO 20017109025 and WO 2014141132, which describes beta-lactamase inhibitors for the treatment of bacterial infections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624